Citation Nr: 0912333	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at Wellmont 
Holston Valley Medical Center from February 28, 2007, to 
March 9, 2007.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee, which denied the veteran's claim for payment of 
cost of medical services rendered at Wellmont Holston Valley 
Medical Center from February 28, 2007, through March 9, 2007.


FINDING OF FACT

The veteran had automobile insurance with personal injury 
protection and excess medical coverage which provided partial 
payment for the treatment that is the subject of this claim.


CONCLUSION OF LAW

The criteria for VA payment for emergency medical services 
incurred as an inpatient at Wellmont Holston Valley Medical 
Center from February 28, 2007, through March 9, 2007, are not 
met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 17.1002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Generally, VA has a statutory duty to assist the veteran in 
the development of a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  However, such duty is not applicable to claims filed 
in association with Chapter 71 of Title 38 of the United 
States Code, VA's duties to notify and to assist the veteran 
are not applicable to this claim.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  

Nevertheless, after reviewing the record, the Board finds 
that all relevant evidence necessary for the equitable 
disposition of the appeal has been obtained and that 
additional efforts to notify or assist the veteran in the 
development of this case are not required.  Specifically, the 
Board finds that, in correspondence dated in August 2007, the 
VAMC advised the veteran of VA's duties to notify and assist 
under the VCAA.  This letter specified what the evidence must 
show to establish entitlement to reimbursement of 
unauthorized medical expenses incurred by the veteran.  In 
addition, the veteran was provided with notice of relevant 
legal criteria in a statement of the case which was also 
provided to him in August 2007.

Moreover, in this case, it is the law, and not the evidence, 
that is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the law, and not 
the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, and not factual evidence, is dispositive).  
Accordingly, as the VCAA is not for application in this case, 
the Board finds that no further action is necessary.

Analysis

The veteran received medical care at Wellmont Holston Valley 
Medical Center in Kingsport, Tennessee, from February 28, 
2007, through March 9, 2007.  The veteran was admitted to the 
trauma bay after a motor vehicle collision.  He had severe 
pain and hypotension which was stabilized and orthopedic 
surgery was performed for management of left femur fracture.  
In his June 2007 notice of disagreement, the veteran contends 
that he and his girlfriend requested on several occasions 
that he be transported to a VAMC since he was enrolled in the 
healthcare system and had no other health insurance.  
However, he was transported to Wellmont Holston Valley 
Medical Center in Kingsport, Tennessee.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, service connection is in effect for residuals 
of fractured mandible, rated as 10 percent disabling.  The 
treatment at issue was not rendered for this disability or 
one associated therewith.  Rather, on the dates in question, 
the veteran received care for left femur fracture.  He 
therefore does not meet the criteria for entitlement under 
38 U.S.C.A. § 1728(a).  He may, however, be entitled to 
payment for such care under 38 U.S.C.A. § 1725.  

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  38 C.F.R. § 17.1002 (2008).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. 
§ 17.54 (2008).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, as noted above, the veteran claims that he and 
his girlfriend requested on several occasions that he be 
transported to a VAMC since he was enrolled in the healthcare 
system and had no other health insurance, however, he was 
transported to Wellmont Holston Valley Medical Center in 
Kingsport, Tennessee.  The veteran thereby implies that he 
and his girlfriend spoke with someone regarding the matter 
and might have obtained authorization for the veteran to 
receive the medical care at issue.  The claims file does not 
support this assertion, but this matter need not be resolved.  
The veteran does not meet the criteria listed above.  Rather, 
according to the information in the claims file, at the time 
of the motor vehicle collision and resulting medical care at 
issue, the veteran had coverage under Medicare Part A, 
effective from September 1, 1998; did not have Medicare Part 
B; and had automobile insurance with personal injury 
protection benefits of $10,000 and excess medical coverage of 
$1,000 for payment or reimbursement of expenses incurred 
secondary to such motor vehicle collision and resulting 
medical care.  In fact, following the rendering of the care, 
the automobile insurance company with which the veteran had 
the contract partially paid for the expenses incurred 
secondary to the motor vehicle collision and resulting 
medical care.  More specifically, a May 2007 letter from such 
company reflects that the personal injury protection benefits 
of $10,000 and excess medical coverage of $1,000 available to 
the veteran as a result of injuries in the automobile 
accident had been exhausted; thereby, implying that expenses 
up to the $10,000 limit for personal injury protection and 
$1,000 limit for excess medical coverage had been paid.  

Based on this fact, the Board concludes that the criteria for 
entitlement to payment of unauthorized private medical 
treatment incurred at Wellmont Holston Valley Medical Center 
from February 28, 2007, to March 9, 2007, have not been met.  

The Board has carefully considered the veteran's contentions.  
While sympathetic to the veteran in this regard, the Board is 
nonetheless bound by the laws enacted by Congress and the 
regulations of the Department.  In this case, the law does 
not provide a basis to award the benefit sought.

The evidence in this case is not in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for 
application.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.


ORDER

The payment of unauthorized private medical treatment 
incurred at Wellmont Holston Valley Medical Center from 
February 28, 2007, to March 9, 2007, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


